DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen #1 (US 20170051866 A1) in view of Chen #2 (US 9659466 B1).
Regarding claim 1, Chen #1 discloses:
1. A system, comprising:
	An first unit including a first latching interface (fig. 7 7), the first latching interface including a fixed latch plate (fig. 7 73); and


Chen #1 fails to disclose:
1) the first unit being am all-in-one retail point of sale compute unit.

However Chen #2 discloses an all-in-one POS computer mounted on a stand (fig. 1 and column 2 58-67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chen #1 by having the first unit be a retail POS. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Chen #1 differs from the claimed invention in the type of unit mounted. Chen #2 discloses display units being all in one POS. One of ordinary skill in the art having benefit of the disclosure could have mounted any device on the stand of Chen #1 including retail POS.

claim 2, Chen #1 as modified by Chen #2 discloses wherein the mounting device comprises a stand for the compute unit (Chen #2 fig. 1 and column 2 58-67)

Regarding claim 3, Chen #1 as modified by Chen #2 wherein the mounting device comprises a flat display mounting interface mounting device (Chen #2 fig. 1 and column 2 58-67).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen #1 in view of Chen #2 as applied to claim 1 above, and further in view of Drew (US 20060076463 A1).
Regarding claim 4, Chen #1 as modified fails to disclose and Drew discloses VESA compliant mounting device (paragraph 3). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chen #1 by making the mounting devices compliant with standards. The motivation for the combination is improved flexibility by being able to support many compatible devices (known benefit of standardization).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen #1 (US 20170051866 A1) in view of Chen #2 (US 9659466 B1).
Regarding claim 5, Chen #1 discloses an apparatus (figures 1-7), comprising:
	a first latching interface housed on a first unit and resiliently connected mechanically and electrically to a second latching interface (fig. 7 connected to corresponding latching interface on fig. 1), the first latching interface having an opening to receive a latch pin (fig. 6 pin 235 received on fig. 7); and the second latching interface housed on a mounting device (see fig. 1) and comprising a spring-return sliding latch 

Chen #1 fails to disclose the first unit is a “compute unit”. However Chen #2 discloses an all-in-one POS computer mounted on a stand (fig. 1 and column 2 58-67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chen #1 by having the first unit be a retail POS. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Chen #1 differs from the claimed invention in the type of unit mounted. Chen #2 discloses display units being all in one POS. One of ordinary skill in the art having benefit of the disclosure could have mounted any device on the stand of Chen #1 including retail POS.

Regarding claim 6, Chen #1 further discloses: wherein the second latching interface includes a socket to receive the first latching interface, wherein the socket is a same shape as the first latching interface (see fig. 1 and fig. 7).

Regarding claim 7, Chen #1 further discloses wherein the first latching interface includes a first electrical connector to connect to a second electrical connector on the second latching interface (paragraph 25 electrical connection to display device).

claim 8, Chen #1 discloses wherein the latch pin is a grooved latch pin (fig. 6 pin 235 has groove).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen #1 in view of Chen #2 as applied to claim 5 above, and further in view of Quijano (US 7317613 B2).
Regarding claim 9, Chen #1 as modified fails to disclose the additional subject matter of claim 9. However Quijano discloses an opening to receive a screw to bolt plates together (fig. 2). It would have been obvious to one of ordinary skill in the art that the mounting of Chen’s figure 1 and figure 7 could be enhanced by screws. The motivation for the combination to secure the attachment.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 20100219303 A1) in view of Chen #2 (US 9659466 B1), Chen #1(US 20170051866 A1) and Quijano (US 7317613 B2).
Regarding claim 10, Matsui discloses:
10. A system comprising: a first unit (fig. 1 display portion) resiliently connected to a mounting device mechanically via a latching system (fig. 1); and the latching system, comprising: a first latching interface on the compute unit comprising: a plurality of holes (fig. 1 26, 27, 34, 37) for receiving a plurality of latch pins of a second latching interface on the mounting device (fig. 1 51, paragraph 62 guide pins 69); and a fixed latch plate (fig. 1 24); and the second latching interface to receive the first latching interface (fig. 1 display is connected to mounting stand) and comprising: the plurality of latch pins (paragraph 62 guide pins); a spring return latch plate to engage with the fixed latch plate (paragraph 62 plates engaged through non-depicted spring)

Matsui fails to disclose the first unit being a compute unit, the attachment also being electrical and and a connection point to receive external cables.

However Chen #2 discloses an all-in-one POS computer mounted on a stand (fig. 1 and column 2 58-67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chen #1 by having the first unit be a retail POS. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Chen #1 differs from the claimed invention in the type of unit mounted. Chen #2 discloses display units being all in one POS. One of ordinary skill in the art having benefit of the disclosure could have mounted any device on the stand of Chen #1 including retail POS.

Matsui as modified still fails to disclose the attachment also being electrical and a connection point to receive external cables.

However Chen #1 discloses attachment being electrical (abstract base is electrically connected to display). It would have obvious to one of ordinary skill in the art to combine this teaching with those of Matsui by integrating electrical connection into the support. The motivation for the combination is reliability and smooth operation (paragraph 7).



Regarding claim 11, Matsui as modified disclose the mounting device is a flat display mounting interface, wherein the second latching interface further comprises an opening to route cable from a unit through the second latching interface (Chen #1 paragraph 25), but fails to disclose the mounting is a wall mounting. However Quijano discloses a support structure may be integrated as part of a wall (column 2 line 23). It would have been obvious to one of ordinary skill in the art that mounting could be done with respect to a wall. The motivation for the combination is to alleviation of cumbersome issues associated with mounting devices (column 1 5-17).

Regarding claim 12, as modified by Chen #1 above, the combination discloses wherein the second latching interface further comprises a cable channel to route cable from the compute unit through the second latching interface (Chen #1 paragraph 25).

claim 13, Matsui discloses the second latching interface to receive the first latching interface tool-lessly (see fig.; 1).

Regarding claim 14, Matsui discloses wherein the spring return latch plate comprises an angled edge to engage with a lip of the fixed latch plate (fig. 3 52 is angles to fit into gap 27 depicted).

Regarding claim 15, Matsui as modified (see claim 10 in relation to Chen #2) wherein the compute unit is an all-in-one retail point-of-sale compute unit (Chen #2 fig. 1 and column 2 58-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 20160201845 A1) discloses a mounting adapter for a display device. Liu (US 9338902 B2) discloses a mounting adapter for a display device. Khor (US 9298213 B2) discloses a mounting adapter for a display device. Jung (US 8035957 B2) discloses a mounting device with integrated electrical connection. Liao (US 20110019358 A1) discloses an all in one computer with a support stand. Jang (US 7712711 B2) discloses a mounting stand for a display device. Zhou (US 20100084522 A1) discloses a support stand for a display device. Lam (US 7663868 B1) discloses a display mounting apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687